IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00356-CR

JEREMIAH SMITH,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 87th District Court
                             Freestone County, Texas
                            Trial Court No. 06-093-CR


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal. Appellant has not personally signed the

motion, as required by Rule 42.2(a), but we previously abated this cause for a hearing in

the trial court, where Appellant unequivocally testified that he wanted his appeal

dismissed. And in response to our abatement, Appellant filed a pro se motion in the

trial court stating that he wanted his appeal dismissed. Accordingly, we implement

Rule 2 to suspend the personal signature requirement of Rule 42.2(a).
        The appeal is dismissed.


                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed August 12, 2009
Do not publish
[CR25]




Smith v. State                                               Page 2